Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Execution, § 295*—what is not conclusive as to whether malice was gist of action. The mere fact that the statement of claim, filed in an action in which a capias ad satisfaciendum issued, does not disclose that malice was of the gist of the action does not entitle an insolvent debtor to release from imprisonment under such an execution, since the evidence offered on the trial may have been sufficient to support the judgment on which the capias was issued.